14 N.Y.3d 868 (2010)
In the Matter of PARMINDER KAUR et al., Respondents,
v.
NEW YORK STATE URBAN DEVELOPMENT CORPORATION, Doing Business as EMPIRE STATE DEVELOPMENT CORPORATION, Appellant.
In the Matter of TUCK-It-AWAY, INC., et al., Respondents,
v.
NEW YORK STATE URBAN DEVELOPMENT CORPORATION, Doing Business as EMPIRE STATE DEVELOPMENT CORPORATION, Appellant.
Mo. No. 2010-527.
Court of Appeals of New York.
Submitted May 3, 2010.
Decided May 6, 2010.
Motion by Institute for Justice for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.